Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed December 1, 2021 and March 2, 2022 fail to comply with 37 CFR 1.98(b)(3), which requires the following: "Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date."
            More specifically, the listed U.S. Serial Numbers on pages 2-3 of the IDS's filed on December 1, 2021 and March 2, 2022 fail to identify the inventor and fail to list the filing date.
As such, the items listed on the IDS's filed on December 1, 2021 and March 2, 2022, have been lined through and not considered (unless, otherwise properly listed on another accompanying IDS or properly listed on a previously filed IDS, and not lined-through).

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on March 2, 2022, has obviated all the objections and/or rejections, as set forth in the Non-Final office action mailed on December 2, 2021.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of 
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a magnetic tape comprising: a non-magnetic support; a magnetic layer including ferromagnetic powder; a non-magnetic layer including non-magnetic powder between the non-magnetic support and the magnetic layer; and a back-coating layer on a surface side of the non-magnetic support opposite to a surface side provided with the magnetic layer. wherein the magnetic layer has a timing-based servo pattern, wherein the ferromagnetic powder comprises hexagonal ferrite powder and/or c-iron oxide powder, wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less, and wherein an absolute value ΔN of a difference between a refractive index Nxy of the magnetic layer, measured in an in-plane direction and a refractive index Nz of the magnetic layer, measured in a thickness direction is 0.25 or more and 0.40 or less.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a magnetic tape, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.

Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claim 1.
Moreover, since claims 2-16 depend from and further limit the allowable subject matter of independent claim 1, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688